Exhibit 10.1 Execution Version GREENHUNTER RESOURCES, INC. PLACEMENT AGENCY AGREEMENT January 22, 2015 MLV & Co. LLC 1251 Avenue of the Americas 41st Floor New York, New York 10020 Ladies and Gentlemen: GreenHunter Resources, Inc. (the “ Company ”) proposes, subject to the terms and conditions stated herein, to issue and sell to certain investors (collectively, the “ Investors ”) up to an aggregate of3,333,334 shares (the “ Shares ”) of common stock, par value $0.001 per share (the “ Common Stock ”), and warrants to purchase up to 1,166,667 shares of Common Stock (each, a “ Warrant ,” and collectively, the “ Warrants ”). The shares of Common Stock issuable upon exercise of the Warrants are referred to as the “ Warrant Shares ” and the Shares, the Warrants and the Warrant Shares are referred to as the “ Securities .” MLV & Co. LLC (“
